DETAILED ACTION
This office action is in response to the amendment filed on 09/04/2020. Claims 1-3, 5-6, 11-13, and 15 have been amended and claims 4, 7-10, 14, and 16 have been cancelled. Claims 1-3, 5-6, 11-13, and 15 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
	In view of the Applicant’s amendment regarding claims 1-3, 5-6, 11-13, and 15, the rejections under 35 U.S.C. 101 nonstatutory double patenting rejection are withdrawn because the claims at issue are now patentably distinct from each other.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Ebby Abraham Reg. No. 73,399 on 01/15/2021.

1. (Currently Amended) A method for coding unit partitioning in a video encoder, the method comprising: performing intra-prediction on in a non- overlapping regionplurality of CUs in the non-overlapping regionthe plurality of CUs non-overlapping region using the intra- prediction coding cost and the PU partition type; performing inter-prediction on plurality of CUs plurality of CUs plurality of CUs plurality of plurality of non-overlapping region.  

2. (Currently Amended) A digital system configured to encode a video stream, the digital system comprising: a memory; one or more processors configured to: perform intra-prediction on each of a plurality of coding units (CUs) in a non-overlapping regionplurality of CUs, plurality of CUsnon-overlapping region using the intra- prediction coding cost and the PU partition type; perform inter-prediction on each of the plurality of CUs  plurality of CUs plurality of CUs plurality of CUs and based on the inter-prediction coding cost and PU partition type for each of the plurality of CUs to select best prediction modes for the plurality of CUs, each of the best prediction modes corresponding to a respective one of the plurality of CUs; and perform CU partition selection on each of the plurality of CUs non-overlapping region.  

3. (Currently Amended) The digital system of claim 2, wherein the one or more processors are further configured to: plurality of CUs.  

4. (Cancelled)  

5. (Currently Amended) A non-transitory computer readable medium comprising instructions that, when executed in a digital system, cause the digital system to: perform coding unit (CU) partition selection on each of a plurality of CUs in a non-overlapping region based on intra- prediction coding costs and prediction unit (PU) partition types for each of the plurality of CUs and inter-prediction coding costs and PU partition types for each of the plurality of CUs to determine a CU partitioning, non-overlapping region using the intra- prediction coding costs and the PU partition types. 
 
6. (Currently Amended) The method of claim 1, wherein performing the CU partition selection includes: performing prediction mode selection on each of the plurality of CUs plurality of CUs and based on the inter-prediction coding cost for each of the plurality of CUs to select best prediction modes for the CUs, each of the best prediction modes corresponding to a respective one of the plurality of CUs; performing the CU partition selection for the CU hierarchy based on coding costs for the best prediction modes for the CUs.  

7-10. (Cancelled)  

11. (Currently Amended) The method of claim 1, wherein determining an intra-prediction coding cost and a PU partition type for each of the plurality of CUs 

12. (Currently Amended) The method of claim 1 , wherein selecting a coding unit structure for the non-overlapping region using the intra-prediction coding cost, the best PU partition type further comprises selecting a coding unit structure for the LCU using the intra-prediction mode for each PU of the best PU partition type.  

plurality of CUs.  

14 (Cancelled)  

15 (Currently Amended) The non-transitory computer readable medium of claim 1, wherein the instructions that cause the digital system to perform the mode selection include instructions that cause the digital system to: compare an inter-prediction coding cost for a respective one of the CUs to an intra- prediction coding cost for the respective one of the plurality of CUs to select a best prediction mode for the CU. [AltContent: rect]  
16. (Cancelled)  

REASONS FOR ALLOWANCE
	The following is an Examiner’s statement of reasons for allowance. The instant invention is related to a method and apparatus for coding unit partitioning.
Prior art:
Wang (US 2011/0310976) herein after Wang ‘976 
Wang (US 2011/0051811) herein after Wang ‘811
Chen (US 2010/0086030)

	Applicant uniquely claimed distinct features in the instant invention, which are not found in the prior art, either singularly or combination, the features are: “selecting a coding unit structure for the non-overlapping region using the intra- prediction coding cost and the PU partition type… and performing CU partition selection on the plurality of CUs based on the stored intra-prediction coding cost and PU partition type for each of the plurality of CUs and based on the inter-prediction coding cost for each of the plurality of inter predicted CUs to determine a CU partitioning for encoding the non-overlapping region”.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”. Claims 1-3, 5-6, 11-13, and 15 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189.  The examiner can normally be reached on Monday-Friday 9-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERRY T JEAN BAPTISTE/Examiner, Art Unit 2481